 1   ADAM PAUL LAXALT
      Attorney General
 2   DARBY G. PHELPS, Bar No. 14599
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1159
 6   E-mail: dphelps@ag.nv.gov

 7   Attorneys for Defendant
     Gene Yup
 8

 9                                UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   JOHN D. REDMAN,
                                                               Case No. 3:17-cv-00551-RCJ-CBC
12                               Plaintiff,

13   v.                                                      MOTION TO EXTEND THE STAY

14   R. ARANAS, et al.,

15                               Defendants

16          Defendant Gene Yup, by and through counsel, Adam Paul Laxalt, Attorney General of the State of
17   Nevada, and Darby G. Phelps, Deputy Attorney General, hereby move to have the stay in this matter
18   extended until seven days after completion of the early mediation conference. This Court entered its
19   Screening Order (ECF No. 7) on July 24, 2018. The Order stayed the matter for 90 days and referred
20   the matter to the Court’s Inmate Early Mediation Program. An early mediation conference has been set
21   for December 11, 2018. (ECF No. 11). However, by that date the 90-day stay will have expired.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      1
 1          Accordingly, Defendants respectfully request that this Court stay that matter until seven days

 2   after the early mediation conference has been completed.

 3          DATED this 16th day of October, 2018.

 4                                               ADAM PAUL LAXALT
                                                 Attorney General
 5

 6                                               By:
                                                           DARBY L. PHELPS
 7                                                         Deputy Attorney General
                                                           State of Nevada
 8                                                         Bureau of Litigation
                                                           Public Safety Division
 9
                                                           Attorneys for Defendant
10

11                                                          IT IS SO ORDERED.
12
                                                            Date: October 17, 2018.
13

14                                                          __________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
 1                                    CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 16th day of October, 2018, I caused to be served a copy of the foregoing, MOTION TO

 4   EXTEND THE STAY, by U.S. District Court CM/CEF Electronic Filing on:

 5
     John D. Redman, #1081653
 6   Care of NNCC Law Librarian
     Northern Nevada Correctional Center
 7   P.O. Box 7000
     Carson City, NV 89702
 8   lawlibrary@doc.nv.gov
 9
10
                                                          An employee of the
11                                                        Office of the Attorney General
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
